DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10327645. Although the claims at issue are not identical, they are not patentably distinct from each other because: While there are minor variations in the claim language, both the instant invention and patent are directed to methods and systems for generating images of a body lumen including: tuning a transmit laser to a first wavelength and transmitting first optical signals toward first blazed Bragg gratings configured to generate acoustic energies for imaging first regions in response to the first optical signals; tracking a position of a point on a slope of a transmission notch generated within a reflection band by a pair of fiber Bragg gratings, wherein the first blazed Bragg gratings are positioned between the pair of fiber Bragg .
The dependent claims of the instant invention recite further features set forth in the independent patent claims, such as sensing acoustic energy, switching the signals to second blazed Bragg gratings, etc.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action, or by filing a terminal disclaimer to overcome the double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:
The claims would be allowable for similar reasons as set forth in the parent application 15/026521 (US 10327645).  Notably, the closest prior art of record, Bates (US 7245789), Dogra (US 2010/0016717), Dultz (US 6198557), and Bailey (US 2003/0185509) fails to teach tuning a transmit laser to a first wavelength and transmitting first optical signals toward first blazed Bragg gratings configured to generate acoustic energies for imaging first regions in response to the first optical signals; tracking a position of a point on a slope of a transmission notch generated within a reflection band by a pair of fiber Bragg gratings, wherein the first blazed Bragg gratings are positioned between the pair of fiber Bragg gratings; and adjusting an operating characteristic of the transmit laser using a change in the position of the point to compensate for a change in temperature.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793